Exhibit 10.2

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of June 5, 2019, is by and
between Endgame, Inc., a Delaware corporation (“Target”) and the undersigned
shareholder (the “Shareholder”).

WHEREAS, the Shareholder is, as of the date hereof, the record or beneficial
owner of the number of ordinary shares (the “Acquiror Shares”) of Elastic N.V.,
a Dutch public limited company (naamloze vennootschap) (“Acquiror”);

WHEREAS, Acquiror, Avengers Acquisition Corp., a Delaware corporation and direct
wholly-owned subsidiary of Acquiror (“Merger Sub”), Target, and Shareholder
Representative Services LLC, a Colorado limited liability company, solely in its
capacity as the representative of the Securityholders, are parties to that
certain Agreement and Plan of Reorganization (the “Merger Agreement”), pursuant
to which, subject to the terms and conditions thereof, Merger Sub will merge
with and into Target (the “Merger”), whereupon the separate corporate existence
of Merger Sub shall cease and Target shall continue as the surviving corporation
of the Merger as a direct wholly-owned subsidiary of Acquiror (the “Surviving
Corporation”); and

WHEREAS, as a condition to the willingness of Target to enter into the Merger
Agreement and as an inducement and in consideration therefor, the Shareholder
(solely in the Shareholder’s capacity as a holder of the Subject Shares (as
defined below)) has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

SECTION 1. Representations and Warranties of the Shareholder. The Shareholder
hereby represents and warrants to Acquiror as follows:

(a) The Shareholder is the record or beneficial owner of a number of Acquiror
Shares (together with any Acquiror Shares which such Shareholder may acquire of
record or as a beneficial owner) at any time in the future during the term of
this Agreement, the “Subject Shares”).

(b) The Subject Shares are not subject to any Liens or to any rights of first
refusal, rights of first offer, call option rights or redemption rights, or any
other similar rights, and the Shareholder has not granted to any third party any
such rights with respect to any such Subject Shares, in each case, other than
under Acquiror’s articles of association and other organizational documents, as
may be amended, or amended and restated, from time to time, and under applicable
securities and corporate Laws, including Dutch Law and U.S. state or federal
Law.

(c) None of the Subject Shares are subject to any proxies, powers of attorney,
voting trust, voting agreement or any similar agreement.

(d) If the Shareholder is an entity, the Shareholder has all requisite power and
authority to or, if the Shareholder is an individual, has the legal capacity to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the
Shareholder and the consummation by the Shareholder of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Shareholder and no further action is required on the part of the
Shareholder to authorize this Agreement and the consummation of the transactions
contemplated hereby. This Agreement has been validly executed and delivered by
the Shareholder and, assuming due authorization, execution and delivery of this
Agreement by Target, constitutes the valid and binding obligation of the
Shareholder, enforceable against the Shareholder in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency,
moratorium, the relief of debtors and enforcement of creditors’ rights in
general.



--------------------------------------------------------------------------------

(e) The execution, delivery and performance by the Shareholder of this Agreement
and the consummation of the transactions contemplated hereby will not Conflict
with (i) any provision of the charter or similar governing documents of the
Shareholder, if the Shareholder is an entity, (ii) any Contract to which the
Shareholder is a party or by which any of its, his or her properties or assets
is subject to or bound, or (iii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Subject Shares owned by the
Shareholder. No consent, approval, authorization, registration, license or
permit from any Governmental Entity is required for the performance by the
Shareholder of its obligations hereunder and the consummation of the transaction
contemplated hereby, other than as expressly contemplated by the Merger
Agreement.

(f) The Shareholder has received a copy of the Merger Agreement and certain
other agreements and materials distributed to the Shareholder with respect to
the Merger and the other transactions contemplated by the Merger Agreement, and
has carefully read and understands the scope and effect of the provisions of
this Agreement, the Merger Agreement, and such other agreements and materials
contemplated thereby and has discussed the foregoing with the Shareholder’s
professional advisors (including legal counsel) to the extent the Shareholder
has deemed necessary. The Shareholder has had an opportunity to review with his,
her or its own advisors the legal, tax, financial and other consequences of the
Merger and the transactions contemplated by this Agreement, the Merger Agreement
and such other documents and information as the Shareholder has deemed
appropriate to make his, her or its own analysis and decision to enter into this
Agreement and any other agreements in connection with the Merger and the other
transactions contemplated by the Merger Agreement to which the Shareholder is a
party and to approve the Merger.

SECTION 2. Representations and Warranties of Target. Target represents and
warrants to the Shareholder as follows:

(a) Target is a Delaware corporation duly organized, validly existing and in
good standing under Delaware Law.

(b) Target has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement.

(c) This Agreement has been duly executed and delivered by Target and
constitutes the valid and binding obligations of Target, enforceable against
Target in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency, moratorium, the relief of debtors and
enforcement of creditors’ rights in general.

(d) The execution and delivery by Target of this Agreement and the consummation
of the transactions contemplated hereby, will not Conflict with any Contract to
which Target is a party or by which Target’s properties or assets are bound. The
consummation by Target of the transactions contemplated hereby will not
(i) violate any provision of any judgment, order or decree applicable to Target
or (ii) require any consent, approval, or notice under any statute, law, rule or
regulation applicable to Target other than (x) as required under the Exchange
Act and the rules and regulations promulgated thereunder and (y) where the
failure to obtain such consents or approvals or to make such notifications,
would not, individually or in the aggregate, prevent or materially delay the
performance by Target of any of its obligations under this Agreement.

SECTION 3. Voting Agreement.

(a) At all times commencing with the execution and delivery of this Agreement,
at every meeting of the shareholders of Acquiror related to the Merger, the
Merger Agreement or any of the transactions contemplated thereby called, and at
every adjournment, postponement or recess thereof, and on every action or
approval by written consent of the shareholders of Acquiror, in each case, to
the extent any of the transactions, actions or proposals contemplated by clauses
(a)(i) and (ii) below are or will be considered, Shareholder (solely in
Shareholder’s capacity as a shareholder of Acquiror) shall, or shall cause the
holder of record on any applicable record date to, irrevocably vote the Subject
Shares:

 

2



--------------------------------------------------------------------------------

(i) in favor of the proposal to approve the resolution of the Acquiror’s board
that the Acquiror shall enter into the transactions contemplated by the Merger
Agreement; and

(ii) against any action that is intended, or could reasonably be expected to,
prevent or materially delay the consummation of the transactions contemplated by
the Merger Agreement.

(b) At all times commencing with the execution and delivery of this Agreement,
in the event that a meeting of the shareholders of Acquiror is held at which any
of the transactions, actions or proposals contemplated by clauses (a)(i) through
(iii) above are or will be considered, Shareholder shall, or shall cause the
holder of record on any applicable record date to, appear at such meeting or
otherwise cause the Subject Shares to be counted as present thereat for purposes
of establishing a quorum.

(c) At all times commencing with the execution and delivery of this Agreement,
Shareholder shall not enter into any Contract with any Person to vote or give
instructions in any manner inconsistent with the terms of this Section 3.

SECTION 4. Transfer of the Subject Shares. In the event Shareholder transfers,
assigns, or sells (“Transfer”) to a controlled Affiliate of Shareholder any or
all of the Subject Shares or any right or interest therein, Shareholder shall
take action to cause such controlled Affiliate to agree in writing to be bound
by all of the terms of this Agreement. For the avoidance of doubt, but subject
to and without limiting the covenant set forth in the first sentence of this
Section 4, nothing in this Agreement shall restrict the ability of Shareholder
to Transfer the Subject Shares to any Person. Upon consummation of such a
Transfer, such Transferred Subject Shares shall cease to be deemed Subject
Shares.

SECTION 5. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) Without in any way limiting any Shareholder’s right to vote the Subject
Shares in its sole discretion on any other matters that may be submitted to a
stockholder vote, consent or other approval, the Shareholder hereby irrevocably
grants to, and appoints, Target and any designee thereof, such Shareholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of such Shareholder, to attend any meeting of the
shareholders of Acquiror concerning the Merger Agreement on behalf of such
Shareholder, to include such Subject Shares in any computation for purposes of
establishing a quorum at any such meeting of shareholders of Acquiror, and to
vote all Subject Shares, or to grant a consent or approval in respect of the
Subject Shares, in connection with any such meeting of the shareholders of
Acquiror or any action by written consent in lieu of a meeting of the
shareholders of Acquiror in accordance with Section 3 hereof, in each case,
solely in the event that Shareholder fails to vote, consent or include the
Subject Shares in accordance with Section 3 hereof.

(b) The Shareholder hereby represents that any proxies heretofore given in
respect of the Subject Shares, if any, are revocable, and hereby revokes such
proxies.

(c) The Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 5 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Shareholder under this Agreement. The Shareholder hereby further affirms
that the irrevocable proxy is coupled with an interest and, except as set forth
in this Section 5 or in Section 7 hereof, is intended to be irrevocable in
accordance with the provisions of Dutch Law. If during the term of this
Agreement for any reason the proxy granted herein is not irrevocable, then such
Shareholder agrees that it shall vote its Subject Shares in accordance with
Section 5(a) above as instructed by Target in writing. The parties agree that
the foregoing shall be a voting agreement created under Dutch Law.

(d) Target hereby acknowledges and agrees that the proxy set forth in this
Section 5 shall not be exercised to vote, consent or act on any matter except as
specifically contemplated by Section 5(a) and Target agrees not to exercise the
proxy granted herein for any purpose other than the purposes described in
Section 5(a). The proxy set forth in this Section 5 shall be revoked, terminated
and of no further force or effect automatically without further action upon the
termination of this Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 6. Further Assurances. Each party shall execute and deliver any
additional documents and take such further actions as may be reasonably
necessary to carry out all of the provisions hereof, including all of the
parties’ obligations under this Agreement, including without limitation to vest
in Target the power to vote the Subject Shares to the extent contemplated by
Section 5 hereof.

SECTION 7. Termination.

(a) This Agreement, and all rights and obligations of the parties hereunder,
shall terminate immediately upon the earliest to occur of the following:

(i) the valid termination of the Merger Agreement;

(ii) the consummation of the Merger; and

(iii) the mutual written consent of Target and the Shareholder.

(b) Section 8 and Section 11 hereof shall survive the termination of this
Agreement.

SECTION 8. Expenses. All fees and expenses incurred in connection this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Merger is consummated.

SECTION 9. Public Announcements. The Shareholder shall not, and shall cause its
representatives not to, directly or indirectly, make any press release, public
announcement or other public communication that criticizes or disparages this
Agreement or the Merger Agreement or any of the transactions contemplated hereby
and thereby, without the prior written consent of Target.

SECTION 10. Adjustments. In the event that (a) the number of issued and
outstanding Subject Shares or securities convertible or exchangeable into or
exercisable for Subject Shares changes as a result of a reclassification, stock
split (including a reverse stock split), stock dividend or distribution,
recapitalization, merger, issuer tender or exchange offer, or other similar
transaction, or (b) the Shareholder shall become the beneficial owner of any
additional Acquiror Shares, then the terms of this Agreement shall apply to the
Acquiror Shares held by the Shareholder immediately following the effectiveness
of the events described in clause (a) or the Shareholder becoming the beneficial
owners thereof as described in clause (b), as though, in either case, they were
Subject Shares hereunder. In the event that the Shareholder shall become the
beneficial owner of any other securities entitling the holder thereof to vote or
give consent with respect to the matters set forth in Section 5 hereof, then the
terms of Section 5 hereof shall apply to such other securities as though they
were Subject Shares hereunder.

SECTION 11. Miscellaneous.

(a) Certain Definitions. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to such terms in the Merger Agreement.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via email (with acknowledgment of receipt (including
automatically generated delivery or read receipts)) to the parties at the
following addresses:

If to the Shareholder, to the address or email address set forth on the
signature page hereto:

 

4



--------------------------------------------------------------------------------

If to Target, to:

Endgame, Inc.

3101 Wilson Boulevard, Suite 500

Arlington, Virginia 22201

Attention: Chief Executive Officer

Email: nfick@endgame.com

and with a copy (which shall not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, California 94304

Attention: David J. Segre

Email: dsegre@cooley.com

(c) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(d) Counterparts. This Agreement may be executed in in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

(e) Entire Agreement, No Third-Party Beneficiaries. This Agreement, the Schedule
hereto, and the documents and instruments and other agreements among the parties
hereto referenced herein constitute the entire agreement among the parties
hereto with respect to the subject matter of this Agreement and supersede all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter of this Agreement, and are not
intended to confer upon any other person any rights or remedies hereunder.

(f) Governing Law and Venue; Waiver of Jury Trial; Specific Performance.

(i) This Agreement, and all claims, causes of action (whether in contract,
tort or statute) or other matter that may result from, arise out of, be in
connection with or relating to this Agreement (including the Merger Agreement
and any transactions contemplated by the foregoing), or the negotiation,
administration, performance and enforcement of the foregoing, including any
claim or cause of action may resulting from, arising out of, in connection with,
or relating to any representation or warranty made in or in connection with the
foregoing (the “Relevant Matters”), shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof, including its statutes of limitations. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware in connection with any Relevant
Matter (or, only if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware). Notwithstanding anything herein to the contrary, the corporate law
aspects related to Acquiror, the voting of the Subject Shares, and other
appropriate matters regarding the Subject Shares shall be governed by Dutch Law.

(ii) Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware (or,
only if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware in connection with any matter based upon or arising out of the Relevant
Matters, agrees that to the service of process out of any of the aforementioned
courts in any such action or proceeding by the delivery of copies thereof by

 

5



--------------------------------------------------------------------------------

overnight courier to the address for such party to which notices are deliverable
hereunder. Any such service of process shall be effective upon delivery. Nothing
herein shall affect the right to serve process in any other manner permitted by
Law. The parties hereto hereby waive any right to stay or dismiss any action or
proceeding in connection with any Relevant Matter brought before the foregoing
courts on the basis of (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason or that it or any of its
property is immune from the above-described legal process, (ii) that such action
or proceeding is brought in an inconvenient forum, that venue for the action or
proceeding is improper or that this Agreement may not be enforced in or by such
courts, or (iii) any other defense that would hinder or delay the levy,
execution or collection of any amount to which any party hereto is entitled
pursuant to any final judgment of any court having jurisdiction. Each party
hereto hereby agrees not to commence any legal proceedings with respect to a
Relevant Matter except in such Court of Chancery (or, only if the Court of
Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, in any federal court within the State of Delaware).

(iii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ACTIONS OF ANY
PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT, OR ANY OTHER RELEVANT MATTER.

(iv) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed by any party or were
otherwise breached by such party. It is accordingly agreed that, prior to the
termination of this Agreement pursuant to Section 7, the non-breaching party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement by the other party and to enforce specifically the terms and
provisions of this Agreement against the other party, this being in addition to
any other remedy to which such party is entitled at law or in equity, and each
party hereby waives any requirement for the posting of any bond or similar
collateral in connection therewith. Prior to the termination of this Agreement
pursuant to Section 7, each party hereby agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that (i) the other party has an adequate remedy at law or (ii) an
award of specific performance is not an appropriate remedy for any reason at law
or in equity.

(g) Assignment. This Agreement shall not be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party. Subject to the preceding sentence, but without
relieving any party hereto of any obligation hereunder, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties hereto
and their respective successors and assigns.

(h) Severability of Provisions. In the event that any provision of this
Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

(i) Modification or Amendment. Subject to applicable law and except as otherwise
provided in this Agreement, this Agreement may be amended, modified and
supplemented by written agreement of the parties hereto. This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
parties hereto.

(j) Capacity as Shareholder. The Shareholder signs this Agreement solely in the
Shareholder’s capacity as a shareholder of Acquiror, and not in the
Shareholder’s capacity as a director, officer or employee of Acquiror or any of
its subsidiaries or in the Shareholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a

 

6



--------------------------------------------------------------------------------

director or officer of Acquiror in the reasonable exercise of his or her
fiduciary duties as a director or officer of Acquiror or in his or her capacity
as a trustee or fiduciary of any employee benefit plan or trust of Acquiror or
prevent or be construed to create any obligation on the part of any director or
officer of Acquiror or any trustee or fiduciary of any employee benefit plan or
trust of Acquiror from taking any action in his or her capacity as such
director, officer, trustee or fiduciary.

(k) No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Target any direct or indirect ownership or incidence of ownership of
or with respect to the Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares shall remain vested in and belong
to the Shareholder, and Target shall have no authority to manage, direct,
restrict, regulate, govern, or administer any of the policies or operations of
Acquiror or exercise any power or authority to direct the Shareholder in the
voting of any of the Subject Shares, in each case, except as otherwise provided
herein.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Target and the Shareholder have caused this Agreement to be
duly executed and delivered as of the date first written above.

 

ENDGAME, INC. By:       Name:   Title: SHAREHOLDER:
                                                                         By:    
  Name:   Title (if applicable): Address:
                                         
                                         

 

 

 

SPOUSE OR DOMESTIC PARTNER OF SHAREHOLDER (IF APPLICABLE) By:       Name:

[Signature Page to Support Agreement]